DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.
 
Status of Claims
3.	Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 3 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al (US 6,563,515) in view of Chen et al (US 2016/0343351).

Regarding Claims 1 and 11, Reynolds discloses a system (e.g., see Fig. 3; such as a set-top box 44) with corresponding method for dynamically displaying a guide interface element (see Fig. 5b; such as an program guide overlay 70; or Fig. 8; program guide overlay 90), the system comprising memory (see Col 1 lines 40-43; such as memory in a set-top box); input-output (I/O) circuitry (such as input-output (I/O) circuitry to receive instructions from remote control and display program guide on television); and control circuitry (such as processor in the set-top box) configured to receive, via the I/O circuitry while a content asset is being played, an input invoking display of a guide interface element overlaid on the content asset (e.g., see Fig. 5b; or Fig. 8; Col 7 lines 41-55; Col 12 lines 16-28; such as invoking display of an program guide display 70 or VOD program guide 90 during a video play); in response to the input: determine guide data for populating the guide interface element (e.g., see Fig. 5b or Fig. 8; such as determine a play location in the video content for populating the guide interface element); and generate the guide interface element overlaid on the content asset for display (e.g., see Fig. 5b or Fig. 8).
Reynolds is silent about determining, based at least in part on a characteristic of the guide data including an indicator of an amount of information contained in the guide data, a display duration for the guide interface element based at least in part on a pre-defined duration associated with the indicated amount of information contained in the guide data, the amount of information comprising a number of characters contained in the guide data, a total number of channels contained in the guide data, a total number of time grids contained in the guide data, a total number of content assets contained in the guide data, an amount of graphic elements, or a number of engageable elements; and generating the guide interface element for the determined display duration for display. 
In an analogous art, Chen equally discloses determining, based at least in part on a characteristic of the guide data including an indicator of an amount of information contained in the guide data, a display duration for the guide interface element based at least in part on a pre-defined duration associated with the indicated amount of information contained in the guide data, the amount of information comprising a number of characters contained in the guide data, a total number of channels contained in the guide data, a total number of time grids contained in the guide data, a total number of content assets contained in the guide data, an amount of graphic elements, or a number of engageable elements; and generating the guide interface element for the determined display duration for display; and generating the guide interface element for the determined display duration for display (e.g., see Para 59; a display duration for the guide interface element such as a slide based at least in part on time period can be based on the amount of information displayed in the slide, e.g., the amount of text, symbols, figure area, time duration of video or animation, and/or other information displayed in the slide… Such a variable threshold time period may provide, for example, a greater amount of time to viewers to read a larger amount of information in the slide in contrast to shorter amount of time allocated for a smaller amount of information in the slide). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Reynolds to include determining, based at least in part on a characteristic of the guide data including an indicator of an amount of information contained in the guide data, a display duration for the guide interface element based at least in part on a pre-defined duration associated with the indicated amount of information contained in the guide data, the amount of information comprising a number of characters contained in the guide data, a total number of channels contained in the guide data, a total number of time grids contained in the guide data, a total number of content assets contained in the guide data, an amount of graphic elements, or a number of engageable elements; and generating the guide interface element for the determined display duration for display; and generating the guide interface element for the determined display duration for display as taught by Chen to take advantage of automated duration of an overlay display to facilitate more efficient user interface display so as to minimize the interruption of viewing experiences.

Regarding Claims 2 and 12, Chen equally discloses the determining, based at least in part on the characteristic of the guide data, the display duration for the guide interface element comprises determining an identifier based at least in part on a type or a value of the characteristic of the guide data (see Para 59; such as determine a quantity of text volume); Chen would further disclose and render querying, a display duration data table storing a plurality of pre-defined time durations corresponding to a plurality of characteristics of the guide data, for a pre-defined time duration based on the determined identifier; and retrieving, from the display duration data table, the pre-defined time duration as the display duration to be obvious (e.g., see Para 102; would be obvious to query a display duration data table during presentation of a slide after a user input one or more predetermined threshold time periods based on user’s preference).

Regarding Claims 3 and 13, Chen further discloses wherein the amount of information includes any of a total number of characters contained in the guide data, a total number of channels contained in the guide data, a total number of time grids contained in the guide data, or a total number of content assets contained in the guide data (e.g., see Para 59; same limitations as already recited in claims 1 and 11).

Regarding Claims 4 and 14, Chen would disclose and render the characteristic of the guide data comprising an indicator of a type of the guide data (see Para 59; such as text), and the method further comprises determining a corresponding type of the guide interface element based on the type of the guide data; and retrieving a pre-defined duration associated with the determined corresponding type of the guide interface element as the display duration to be obvious (e.g., see Para 59; Para 102).



6.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al (US 6,563,515) and Chen et al (US 2016/0343351) as applied to claims 1 and 11 above, and further in view of Foerster (US 9,820,004).

Regarding Claims 6 and 16, Foerster further discloses wherein the determining, based at least in part on the characteristic of the guide data (see Col 7 lines 23-50), the display duration for the guide interface element comprises determining a criticality level of the content asset at a time when the input is received (see Col 7 lines 23-65); such as determine low user engagement); and determining the display duration for the guide interface element also based at least in part on the criticality level (see Col 12 lines 28-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Reynolds and Chen to include the determining, based at least in part on the characteristic of the guide data, the display duration for the guide interface element comprises determining a criticality level of the content asset at a time when the input is received; and determining the display duration for the guide interface element also based at least in part on the criticality level, as taught by Foerster to take advantage of known technique of using media characteristics to identify the level of interest.



7.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al (US 6,563,515), Chen et al (US 2016/0343351) and Foerster (US 9,820,004) as applied to claims 1, 6, 11 and 16 above, and further in view of Parampath et al (US 2019/0075353).

Regarding Claims 7 and 17, Foerster discloses the determining the criticality level of the content asset at a time when the input is received (see Col 7 lines 23-65); determining a content asset and querying a criticality table for a corresponding criticality level based on the content (e.g., see Col 10 lines 59-67) but is silent about determining a genre of the content asset and querying corresponding data based on the genre.
In an analogous art, Parampath discloses analyzing the metadata of the content to determine a genre of the primary content, and retrieving the secondary content from the content provider comprises retrieving the secondary content based on the genre of the primary content (e.g., see Claim 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Reynolds, Chen and Foerster to include determining a genre of the content asset and querying corresponding data based on the genre, as taught by Parampath to take advantage of known technique of using media theme to quickly identify and retrieve relevant topics.   

Allowable Subject Matter
8.	Claims 5, 8, 9, 15, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
9.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new grounds of rejection.

Conclusion
10.	Claims 1-4, 6-7, 11-14 and 16-17 are rejected.
	Claims 5, 8-10, 15 and 18-20 are objected.

Correspondence Information
11.	Any inquiry concerning this communication or earlier2016 communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426